Citation Nr: 0708676	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1955 to December 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In the notice of disagreement, the veteran disagreed with the 
effective date for the grant of service connection for 
bilateral hearing loss.  After the RO furnished the veteran a 
supplemental statement of the case, addressing the claim, 
dated in July 2005, the veteran did not perfect the appeal of 
the claim.  For this reason, the effective-date claim is not 
on appeal and the Board lacks appellate jurisdiction to 
review the claim.


FINDINGS OF FACT

Bilateral hearing loss is manifested by auditory acuity level 
III in the right ear and auditory acuity level VI in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in December 2002, on the underlying 
claim of service connection for bilateral hearing loss.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claim for the 
initial higher rating for bilateral hearing loss.  Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations in January 2004 and April 2005 to evaluate 
hearing loss. As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Criteria

To evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from Roman numeral level I for 
essentially normal acuity to Roman numeral level XI for 
profound deafness.  The Rating Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in each 
ear.  A rating for bilateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. §§ 4.85, 4.86. 

With an exceptional pattern of hearing impairment, that is, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 


Hertz, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  Thereafter, that numeral will be 
elevated to the next highest numeral.  38 C.F.R. § 4.86(b).  

In evaluating hearing loss, a rating is derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  

The veteran's service-connected bilateral hearing loss is 
currently rated 10 percent disabling under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Analysis 

The veteran contends that a higher rating is warranted 
because he has had to buy at his own expense hearing aids.

The veteran was provided a VA audiological evaluation in 
January 2004.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ		Right		Left
1000			30		55
2000			65		70
3000			70		80
4000			80		100

The average pure tone threshold was 61 decibels in the right 
ear and 76 decibels in the left ear.  The Maryland CNC test 
revealed speech recognition ability of 92 percent in the 
right ear and of 80 percent in the left ear.

Applying the results to TABLE VI, for the right ear, the 
findings of an average of pure tone decibel loss of 61 
decibels falls between 58 and 65 percent average of pure tone 
decibel hearing loss and a speech recognition score of 92 
percent falls between 92 and 100 percent speech 
discrimination, which yields a Roman numeral designation of 
II.  

For the left ear, as the pure tone decibel loss in each 
tested frequencies is 55 or more, an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86(a) is shown, and 
Table VIa provides a Roman numeral designation of VI, which 
results in the higher Roman numeral than Table VI.  

Entering the Roman numeral designations of II for the right 
ear and VI for the left ear, TABLE VII yields a disability 
rating of 10 percent under Diagnostic Code 6100.

And an exceptional pattern of hearing impairment for either 
ear under 38 C.F.R. § 4.86(b) is not shown, that is, 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz. 

The veteran was provided a VA audiological evaluation in 
April 2005.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ		Right		Left
1000			35		50
2000			60		65
3000			65		80
4000			80		90

The average pure tone threshold was 60 decibels in the right 
ear and 71 decibels in the left ear.  The Maryland CNC test 
revealed speech recognition ability of 88 percent in the 
right ear and of 68 percent in the left ear.

Applying the results to TABLE VI, for the right ear, the 
findings of an average of pure tone decibel loss of 60 
decibels falls between 58 and 65 percent average of pure tone 
decibel hearing loss and a speech recognition score of 88 
percent falls between 84 and 90 percent speech 
discrimination, which yields a Roman numeral designation of 
III. 

Applying the results to TABLE VI, for the left ear, the 
findings of an average of pure tone decibel loss of 71 
decibels falls between 63 and 73 percent average of pure tone 
decibel hearing loss and a speech recognition score of 68 
percent falls between 68 and 74 percent speech 
discrimination, which yields a Roman numeral designation of 
VI. 

Entering the Roman numeral designations of III for the right 
ear and VI for the left ear, TABLE VII yields a disability 
rating of 10 percent under Diagnostic Code 6100.

And an exceptional pattern of hearing impairment for either 
ear under 38 C.F.R. § 4.86(a) or (b) is not shown. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
from the effective date of service connection in November 
2002 and during the entire appeal period, the criteria for a 
rating higher than 10 percent have not been met. 

For these reasons, the preponderance of the evidence is 
against the claim, and an initial rating higher than 10 
percent for bilateral hearing loss is not warranted.  
38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 10 percent for bilateral 
hearing loss is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


